DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such claim limitation(s) is/are: a cleaning device configured for cleaning said air duct in claim 20, corresponding to brushes, compressed air, negative pressure device, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (EP 2368733, machine translation referenced herein).
Regarding Claim 16:  Kunz teaches a method for cleaning an air duct of a rail vehicle, the method comprising:
ascertaining whether there exists a need for cooling at least one consumer connected to the air duct for cooling (pgs. 4-5, bridging paragraph);
ascertaining with at least one sensor whether there exists a need for cleaning the air duct (pg. 4, first and second paragraphs);
when a need for cleaning the air duct exists, initiating and carrying out an automated cleaning process only if a need for cooling the at least one consumer connected to the air duct does not exist and does not require a supply of air (pg. 4, first and second paragraphs; pgs. 4-5, bridging paragraph);
using at least one region of the air duct as an accumulation region (e.g., Fig. 4, portion of element 10 adjacent to element 13), the accumulation region having a larger cross section than a remaining air duct (the outer surface of element 10 has a larger cross section than the inner surface of element 10), wherein a velocity of an air flow in the accumulation region is lower in comparison with the velocity of an air flow in the remaining air duct with a smaller cross section.
Kunz does not expressly disclose that the need for cooling is ascertained based on measurements from a temperature sensor.  However, Kunz describes the consumer (to which cooling is applied) as an internal combustion engine or a ventilation device of an air conditioner, which are conventionally known to be monitored by temperature sensor.  Thus, Kunz implicitly teaches the need for cooling being ascertained by a temperature sensor. 
Kunz does not expressly disclose that walls of the air duct in the accumulation region have a structuring and a geometrical form to enable additional dispersive turbulences of the air flow to be produced, in order to specifically encourage the deposition of the dirt particles in the accumulation region as claimed.  However, the accumulation region of Kunz is the described air filter structure (element 10).  The provision of a filter comprising structure and shape to enhance the separation of the dirt particles of the air flow would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to enhance the filtering of the air flow. 
Regarding Claim 17:  Kunz further teaches that when the need for cooling does not exist, interrupting the air throughput (pg. 2-3 bridging paragraph).
Regarding Claim 18:  Kunz teaches the elements of Claim 16 as discussed above.  Kunz does not expressly disclose ascertaining the need for cleaning on a basis of a loading state of at least one fan.  However, Kunz teaches that the determination is made based on a measurement the fresh air flow rate at a defined intake capacity (pg. 4, first paragraph), wherein the fresh air intake flow is from at least one fan (pg. 4, fifth paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunz by ascertaining the cleaning need based on the loading state of the at least one fan given that Kunz suggests that the intake capacity of the fan is affected by the degree of contamination.
Regarding Claim 19:  Kunz teaches the elements of Claim 16 as discussed above.  Kunz further teaches that the need for cooling is ascertained on a basis of an operating state of the at least one consumer (pg. 4, paragraphs 2 and 3).
Regarding Claim 20:  Kunz teaches an air intake system for a rail vehicle comprising:
a fan (Fig. 4, element 11) for producing an air stream for cooling a consumer;
an air duct (elements 9, 12, 13) for routing the air stream for cooling the consumer, the consumer being connected to said air duct;
a sensor configured for ascertaining a need for cleaning the air duct (pg. 4, first and second paragraphs);
said air duct being formed with an accumulation region (e.g., Fig. 4, portion of element 10 adjacent to element 13) having a larger cross-sectional area than a remainder of said air duct (the outer surface of element 10 has a larger cross section than the inner surface of element 10), wherein a velocity of an air flow in the accumulation region is lower in comparison with the velocity of the air flow in the remainder of the air duct with a smaller cross section; and
a cleaning device (Fig. 1, element 5) configured for cleaning said air duct in the accumulation region, wherein said cleaning device is activated for carrying out an automated cleaning process when there is a need for cleaning the air duct, and the cleaning process is only initiated and carried out when the at least one consumer connected to the air duct does not have a need for cooling, and does not require a supply  of air (pg. 4, first and second paragraphs; pgs. 4-5, bridging paragraph).
Kunz does not expressly disclose a temperature sensor to ascertain the need for cooling.  However, Kunz describes the consumer (to which cooling is applied) as an internal combustion engine or a ventilation device of an air conditioner, which are conventionally known to be monitored by temperature sensor.  Thus, Kunz implicitly teaches the need for cooling being ascertained by a temperature sensor. 
Kunz does not expressly disclose that walls of the air duct in the accumulation region have a structuring and a geometrical form to enable additional dispersive turbulences of the air flow to be produced, in order to specifically encourage the deposition of the dirt particles in the accumulation region as claimed.  However, the accumulation region of Kunz is the described air filter structure (element 10).  The provision of a filter comprising structure and shape to enhance the separation of the dirt particles of the air flow would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to enhance the filtering of the air flow.
Regarding Claim 21:  Kunz teaches the elements of Claim 20 as discussed above.  Kunz teaches that the system is configured for routing air (pg. 4, fifth paragraph).  Kunz further teaches that the system is configured to carry out the method of claim 16 (as discussed above).
Regarding Claim 22:  Kunz teaches the elements of Claim 20 as discussed above.  Kunz further teaches the cleaning device is configured to clean with compressed air (pg. 5, first and second paragraphs).
Regarding Claim 23:  Kunz teaches the elements of Claim 20 as discussed above, and further teaches the system comprises at least one air filter (element 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714